             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:18CR3034
    vs.
                                                    ORDER
ANWAR A. HUNT,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Sentencing
          (filing 127) is granted.

    2.    Defendant Anwar A. Hunt’s sentencing is continued to May 9,
          2019, at 10:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 28th day of January, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
